El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
Con motivo de un incidente ocurrido el 13 de septiembre de 2001 en la Sala Superior de Ponce del Tribunal de Pri-mera Instancia —relacionado éste con uno de los casos en dicho día señalados para vista— entre el magistrado que presidía los procedimientos, Hon. Melvin E. Maldonado Colón, y el Ledo. Luis E. Rodríguez Santiago, el referido magistrado ordenó que se transcribiera lo allí acontecido y se elevara dicha transcripción a este Tribunal.
Examinada la referida transcripción, mediante Resolu-ción de 7 de diciembre de 2001, referimos el asunto a la Oficina del Procurador General de Puerto Rico para inves-tigación e informe. Con fecha de 11 de febrero de 2002, el Procurador General radicó ante este Tribunal un excelente Informe, en el cual concluye que el abogado Rodríguez Santiago “incurrió en posible violación al Canon 9 de Ética Profesional”.
Mediante Resolución de 27 de febrero de 2002, le conce-dimos término al Ledo. Rodríguez Santiago para que se expresara respecto al Informe rendido por el Procurador General. Así lo hizo. En su comparecencia, el mencionado abogado expresa que los “hechos relevantes, básica y sen-cillamente, no están en controversia”. Difiere, sin embargo, de la conclusión del Procurador General sobre posible vio-*29lación, de su parte, de las disposiciones del Canon 9 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX.
h — I
El día 13 de septiembre de 2001, al ser llamado el caso Pueblo de Puerto Rico v. Jaime Acosta Ortiz para el acto del juicio, por delito menos grave, en la Sala Superior de Ponce del Tribunal de Primera Instancia, el “fiscal de sala” le informó al magistrado que presidía los procedimientos: que la prueba de cargo estaba presente, razón por la cual el Ministerio Público se encontraba preparado; que el abo-gado de récord del acusado ya no trabajaba en la Sociedad para Asistencia Legal; y que los abogados de la referida Sociedad se encontraban “en huelga”. En vista de dicha situación, el Juez Maldonado Colón designó, como abogado de oficio del acusado, al Lcdo. Rodríguez Santiago, abogádo que se dedica a la práctica privada de su profesión y quien se encontraba presente en sala en dicho día.
El Ledo. Rodríguez Santiago procedió, entonces, a infor-marle al tribunal que no aceptaba dicha designación; ello por varias razones, a saber: que aceptar la misma repre-sentaba actuar en contra de sus principios ya que quien representaba al acusado era la Sociedad para Asistencia Legal y él sentía mucho respeto por el derecho de los abo-gados de dicha Sociedad a estar en huelga y que, en todo caso, conforme a las disposiciones del Reglamento para la Asignación de Abogados de Oficio en Procedimientos de Naturaleza Penal, aprobado por el Tribunal Supremo de Puerto Rico, el juez venía en la obligación de asignar un abogado de oficio al acusado “conforme al turno correspondiente”.
El Juez Maldonado Colón le informó al Ledo. Rodríguez Santiago que el Tribunal Supremo había dejado en sus-penso temporalmente las disposiciones del Reglamento a las cuales él hacía referencia, reafirmándose en la designa-*30ción hecha, y solicitando, para efectos del récord, la direc-ción del abogado. El Ledo. Rodríguez Santiago, en cinco ocasiones distintas, se negó a suministrar su dirección. En cuanto a este aspecto, procede que se señale, por último, que no obstante el magistrado haberle informado al abo-gado que estaba “desacatando” al tribunal, éste se reafirmó en su negativa tanto de asumir la representación legal del acusado cómo de suministrar su dirección, expresando que estaba en posición de asumir toda la responsabilidad que conllevaba la posición que había tomado.
El incidente, afortunadamente, no tuvo mayores conse-cuencias debido al hecho de que otro de los abogados allí presentes se ofreció para asumir la representación del acu-sado, ofrecimiento que aceptó el magistrado.(1)
HH 1 — I
La obligación de los abogados de brindar representación legal gratuita a las personas de escasos recursos, en la esfera penal, surge de la Constitución del Estado Libre Asociado y, en términos más específicos, de las Reglas de Procedimiento Criminal y del Canon 1 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX. A esos efectos, debemos señalar que la Sec. 11 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico establece, en lo pertinente, que en “todos los procesos criminales, el acusado disfrutará del derecho ... a tener asistencia de abogado ...”. L.P.R.A., Tomo 1, ed. 1999, pág. 327
Por otro lado, las Reglas 57 y 159 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, establecen que en todo proceso criminal el tribunal vendrá obligado a informarle *31al acusado de su derecho a tener un abogado defensor y que del acusado interesar ser representado por abogado, y no contar con los medios para pagarlo, el tribunal desig-nará un abogado que lo represente sin costo alguno para el acusado.
Finalmente, en cuanto a este punto, debemos enfatizar las disposiciones del citado Canon 1 del Código de Etica Profesional, el cual por su importancia citamos íntegramente. Dispone el referido Canon que:
Constituye una obligación fundamental de todo abogado lu-char continuamente para garantizar que toda persona tenga acceso a la representación capacitada, íntegra y diligente de un miembro de la profesión legal.
En la consecución de este objetivo el abogado debe aceptar y llevar a cabo toda encomienda razonable de rendir servicios legales gratuitos a indigentes, especialmente en lo que se re-fiere a la defensa de acusados y a la representación legal de personas insolventes. La ausencia de compensación económica en tales casos no releva al abogado de su obligación de prestar servicios legales competentes, diligentes y entusiastas. .
También es obligación del abogado ayudar a establecer me-dios apropiados para suministrar servicios legales adecuados a todas las personas que no pueden pagarlos. Esta obligación incluye la de apoyar los programas existentes y la de contri-buir positivamente a extenderlos y mejorarlos. 4 L.P.R.A. Ap.' IX, C. 1.
Este Tribunal se enfrentó a esta situación en Ramos Acevedo v. Tribunal Superior, 133 D.P.R. 599 (1993). En la decisión que en dicho caso se emitiera, el Tribunal enfatizó, en lo pertinente, el hecho de que todo “abogado es un oficial del tribunal y como tal viene obligado a ofrecer sus servicios legales cuando el tribunal le asigne a ello”; que esta “obligación surge de manera implícita de la naturaleza y función eminentemente pública de la profesión legal”; y que constituyendo éste un deber histórico de la profesión legal, el “aspirante al ejercicio de la profesión legal conoce o debe conocer esta tradicional práctica de la profesión a la que pretende unirse, por lo que, al ingresar a esta *32noble profesión, la hace suya”. Ramos Acevedo v. Tribunal Superior, ante, págs. 613 y 614.
Luego de establecer la norma de asignar como abogados de oficio en casos criminales únicamente a aquellos aboga-dos con experiencia en el campo de lo penal, y de rechazar que la misma resultaba inconstitucional en su aplicación, el Tribunal, sin embargo, reconoció en el referido caso que dicha práctica podía afectar, de manera irrazonable, la carga de trabajo de un abogado. En vista a ello, ordenó un estudio a fondo del problema por el Secretariado de la Con-ferencia Judicial, estudio que, como sabemos, desembocó en la aprobación por el Tribunal Supremo, en el año 1998, del Reglamento para la Asignación de Abogados o Aboga-das de Oficio en Procedimientos de Naturaleza Penal.
En lo pertinente al asunto hoy ante nuestra consideración, debe señalarse que en la Regla 8 del mencionado Reglamento, págs. 7-8, se establece que la asignación de abogados de oficio deberá hacerse en el orden estricto de la lista que le someta al tribunal la delegación de abogados de la región judicial en controversia. Por otro lado, en el inciso (c) de la Regla 22 de dicho Reglamento, pág. 17, se expone que el tribunal podrá tomar en consideración, al momento de designar un abogado de oficio, entre otros, el reparo que pueda levantar el designado ya sea por principios profesionales o personales.
No hay duda que las razones expuestas por el Ledo. Ro-dríguez Santiago, para no aceptar la designación de que fuera objeto en el presente caso, caerían bajo el inciso (c) de la Regla 22 antes mencionada. Ahora bien, este Tribunal mediante Resolución de 31 de agosto de 2001 y debido, precisamente, a la situación de emergencia causada por la huelga de los abogados de la Sociedad para Asistencia Legal dejó en suspenso la disposición del Reglamento respecto al orden estricto que se debe seguir en la designación de abogados de oficio, esto es, la norma establecida por la Re-gla 8 de dicho Reglamento, ante.
*33Para la fecha en que ocurrió el incidente en controversia —13 de septiembre de 2001— continuaba la situación de emergencia causada por la huelga de los abogados de la Sociedad para Asistencia Legal. Forzosa resulta la conclu-sión, en consecuencia, a los efectos de que el Juez Maído-nado Colón tenía plena facultad para designar como abo-gado de oficio en el presente caso al Ledo. Rodríguez Santiago; ello con el propósito de salvaguardar el derecho constitucional del acusado a tener representación legal.
HH HH
El Ledo. Rodríguez Santiago, en justificación de su con-ducta, nos señala: que en todo momento, durante el inci-dente, se dirigió al tribunal de instancia “con dignidad, res-peto y decoro” y que “en ningún momento [profirió] palabra soez o altisonante alguna”; que “nunca tuvo la intención de mancillar la dignidad ni la honorabilidad del Honorable Juez, Maldonado Colón, ni la del Tribunal”; que “descono-cía” la determinación del Tribunal Supremo dejando en suspenso la Regla 8 del antes mencionado Reglamento; que su negativa no estuvo basada en “consideración de índole económica alguna”; y, por último, que actuó “convencido de que [estaba] actuando correctamente en defensa de [sus] principios Comparecencia en Cumplimiento de Orden, págs. 2-3.
IV
Una lectura de la transcripción de evidencia revela que el Ledo. Rodríguez Santiago “nunca utilizó lenguaje soez o altisonante” al dirigirse al tribunal de instancia durante el transcurso del incidente en controversia. Diferimos, sin embargo, de su señalamiento a los efectos de que su con-ducta no tuvo el efecto de menospreciar ni de mancillar al tribunal. El referido abogado en corte abierta, esto es, en *34presencia del público allí reunido, se negó, en un tono un tanto desafiante, a aceptar la designación como abogado de oficio que le hiciera el tribunal. Por otro lado, se negó, en cinco ocasiones distintas, a brindar su dirección al tribunal, a pesar de los pacientes requerimientos a esos efectos del magistrado que presidía los procedimientos. Ello, a nuestro juicio, denota un grave desprecio a la autoridad del tribunal y constituye, como correctamente señala el Procu-rador General, “una clara violación al deber de respeto al tribunal que requiere el Canon 9” del Código de Ética Pro-fesional, ante.(2) Debe recordarse que, después de todo, “el respeto y la deferencia para con los jueces transciende los formalismos de llamarle ‘Honorable’ o ‘Ilustrado’ In re Crespo Enriquez, 147 D.P.R. 656, 664 (1999).
De otra parte, no es correcta la aseveración del Ledo. Rodríguez Santiago a los efectos de que él “desconocía” la determinación del Tribunal Supremo dejando en suspenso la Regla 8 del antes mencionado Reglamento. Surge de la transcripción de la evidencia que el Juez Maldonado Colón le informó de dicha situación. No obstante ello, el Ledo. Rodríguez Santiago insistió en su posición de no aceptar la designación como abogado de oficio. (3)
Por último, y en cuanto al señalamiento del Ledo. Rodrí-*35guez Santiago a los efectos de que actuó en defensa de sus principios y no por consideraciones de índole económica, hay que recordar que el derecho a tener representación legal, en casos criminales, se ha consagrado como parte fundamental de la cláusula del debido proceso de ley. Ramos Acevedo v. Tribunal Superior, ante, pág. 609. En con-secuencia, no puede haber duda alguna sobre el interés le-gítimo que tiene el Estado en que todo imputado de delito tenga una asistencia legal adecuada.
Es por ello que, hasta cierto punto, resulta irrelevante, a la correcta solución del presente caso, la convicción personal del Ledo. Rodríguez Santiago “de que los compañeros de Asistencia Legal tienen un derecho legítimo que les re-conoce la Constitución del Estado Libre Asociado a la huel-ga”;(4) convicción en que basó dicho abogado su negativa a aceptar la designación de abogado de oficio en el caso.
En el caso que hoy ocupa nuestra atención, no está en juego el derecho a la huelga que puedan o no, tener los abogados de la Sociedad para Asistencia Legal. No estamos emitiendo juicio alguno sobre ello en el presente caso. La controversia planteada es otra, a saber: la obligación ética de un abogado de asumir la representación legal de un indigente cuando así es válidamente designado por un tribunal. Sobre la existencia de ese deber ético en nuestra jurisdicción, no deber haber duda alguna.
La representación de oficio, entiéndase, la prestación gratuita de servicios legales es, como mencionáramos, un deber impuesto por ley. No obstante, la misma debería ser, ante todo una vocación, un llamado a contribuir al mejoramiento de las condiciones de vida de los menos afortunados. La prestación de servicios legales gratuitos es sinónimo de sacrificio y, sobre todo, de entrega. El desempeño de dicha labor, sin embargo, provee grandes satisfac-*36dones y recompensas tanto para el abogado particular como para la profesión en general.
Ciertamente, el abogado que provee sus servicios de manera gratuita exalta la imagen pública de todos los miembros de la clase togada. Al que así actúa le debemos el mayor respeto y admiración, pues con su energía, trabajo y dedicación intenta, al menos, lograr que nuestro sistema legal alcance su propósito principal, esto es, que se haga la mejor justicia posible en nuestra jurisdicción a todos por igual.
Merece nuestro repudio, sin embargo, aquel abogado que se niega, de manera injustificada, a aceptar esa noble encomienda. La clase togada debe ser consciente del hecho de que no estamos en disposición de tolerar actuaciones de esa naturaleza.
Por los fundamentos antes expresados, concluimos que la conducta del Ledo. Luis E. Rodríguez Santiago —al ne-garse a aceptar la designación como abogado de oficio que le hiciera el tribunal de instancia y al negarse, de manera injustificada, a ofrecer su dirección al tribunal— constituyó una clara violación a las disposiciones del citado Canon 9 del Código de Etica Profesional. Consideradas todas las circunstancias presentes en el caso, entre ellas, el buen his-torial profesional del abogado Rodríguez Santiago, decre-tamos la suspensión de éste del ejercicio de la abogacía y de la notaría, por un término de sesenta días, contado éste a partir de la notificación de la presente Opinión y hasta que otra cosa disponga este Tribunal. Le imponemos el deber de notificar a todos sus clientes de su inhabilidad temporal de seguir representándolos e informar oportunamente de su suspensión temporal a los foros judiciales y administrati-vos del País. Deberá, además, certificarnos dentro del tér-mino de treinta días a partir de su notificación el cumpli-miento de estos deberes, notificando también al Procurador General. La Oficina del Alguacil de este Tribunal proce-derá, de inmediato, a incautarse de la obra y sello notarial *37del abogado Rodríguez Santiago, luego de lo cual los entre-gará a la Oficina de Inspección de Notarías para su exa-men e informe a este Tribunal.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Fuster Berlingeri no intervino.

(1) Como surge de la transcripción de la evidencia, la vista en su fondo pautada en el caso en controversia era respecto a un caso menos grave que estaba relacionado con un caso por delito grave.
Como era de esperarse, el magistrado luego de designar como abogado de oficio al abogado que, gentilmente, ofreció sus servicios, suspendió la vista del caso para que ésta se celebrara conjuntamente con el caso por delito grave.


(2) El mencionado Canon 9 del Código de Ética Profesional establece:
“El abogado debe observar para con los tribunales una conducta que se caracte-rice por el mayor respeto. Ello incluye la obligación de desalentar y evitar ataques injustificados o atentados ilícitos contra los jueces o contra el buen orden en la ad-ministración de la justicia en los tribunales. En casos donde ocurrieren tales ataques o atentados, el abogado debe intervenir para tratar de restablecer el orden y la buena marcha de los procedimientos judiciales.
“El deber de respeto propio para con los tribunales incluye también la obligación de tomar las medidas que procedan en ley contra funcionarios judiciales que abusan de sus prerrogativas o desempeñan impropiamente sus funciones y que no observen una actitud cortés y respetuosa.” (Énfasis suplido.)


(3) Debe recordarse que el Reglamento para la Asignación de Abogados de Ofi-cios —el cual el Ledo. Santiago reclamó en su defensa ante el tribunal de instancia— contiene disposiciones que le brindan la oportunidad al abogado de revisar la desig-nación que reciba, como abogado de oficio, ante el Tribunal de Circuito de Apelaciones. Véase Regla 32 del Reglamento para la Asignación de Abogados o Abogadas de Oficio en Procedimientos de Naturaleza Penal, Secretariado de la Conferencia Judicial, Tribunal Supremo de Puerto Rico, 30 de junio de 1998, pág. 25.


(4) Véase T.E., pág. 6.